— Appeal from a judgment of the Supreme Court at Special Term (Cobb, J.), entered August 4, 1982 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of the State Board of Equalization and Assessment to release the entire sales data list provided to it by the City of New York and to enjoin such release. 11 Upon an appeal from a prior judgment of this court (Matter of Morris v Martin, 82 AD2d 965), the Court of Appeals reversed this court and reinstated the judgment of Special Term, which directed that certified copies of lists of sales of real property in the City of New York be provided to the petitioner in that proceeding (Matter of Morris v Martin, 55 NY2d 1026). The Court of Appeals also determined that the material requested was not exempt from disclosure under section 87 (subd 2, pars [a], [b] or [gb of the Public Officers Law. Although the City of New York appeared as intervenor before this court and the Court of Appeals, it did not appear in the original proceeding at Special Term. The same information at issue there was then sought by Donald N. David and the State Board of Equalization and Assessment directed its release. The City of New York instituted the instant proceeding challenging that determination. 11 We view the decision in Matter of Morris v Martin (supra) as dispositive of this appeal. There the court found, specifically, that the information sought is not exempt from disclosure under section 87 of the Public Officers Law (subd 2, pars [al, [bl or [gb, and, in reinstating the judgment of Special Term, it directed the release of the lists upon which the assessing authorities had placed their significance indicators. Since the relief the city seeks in this proceeding is to enjoin the release of sales data lists containing the same information, it is precluded from such relief and the petition was correctly dismissed. 11 Judgment affirmed, with costs to intervenors-respondents. Mahoney, P. J., Kane, Main and Harvey, JJ., concur.
Levine, J., dissents and votes to reverse in the following memorandum.